Peck, J.,
delivered the opinion of the court:
Smith Howe alleges and proves that he was a resident of the city of Charleston, South Carolina, and the owner of eight bales of upland cotton at the time that city was captured by the federal forces, on the 17th of February, 1S65, which cotton -was seized by the United States and sold, the proceeds of which were paid into the United States treasury. He has also proved that he did not give aid or comfort to the rebellion, but that he was at all times observant of his obligations to the United States, and contributed to the support of Union prisoners, and otherwise manifested his fidelity to the Union cause.
The claimant, in July, 1S64, purchased the cotton of one Frederick A. Sawyer, who also was loyal to the United States, and had it secreted, -waiting the rescue of the city from rebel control. His case is to all appearance a meritorious one, and precisely such as comes within the spirit and intent of the act of which he seeks the benefit.
We accordingly direct a judgment in the form heretofore directed in cases of this character, for the sum of $1,049 60.